ROCHE, District Judge.
Plaintiff’s motion for new trial in each of the above cases having been heretofore heard and submitted and the Court’s attention having been directed to the cases of Clearfield Trust Company v. United States of America, 318 U.S. 744, 63 S.Ct. 573, 87 L.Ed.-, and Washington Loan & Trust Co. v. United States, App.D.C., 134 F.2d 59, which cases were decided after the Court’s decision in the two cases involved herein but which appear to the Court to be controlling, it is hereby ordered that the plaintiff’s motion for new trial in each of the above cases be, and the same is hereby, granted.